In all matters of procedure the presumption is in favor of the correctness of the action of the trial court, and unless said presumption is overthrown in some way, such action will be upheld. Appellant complains again because of the admission in evidence of his written confession. It is unnecessary for us to do more than to say that while appellant testified that the confession was obtained under circumstances indicating duress and improper influences, the State's witnesses on this point controverted appellant's claim and the court decided the issue thus made in favor of the admissibility of such confession. This court would hesitate a long time before accepting the uncorroborated statements made by the accused upon a matter of this kind, and rejecting testimony of officers who denied seriatim each claim made by the accused, and certainly we would not hold that the trial court exceeded his discretion in such case.
We have carefully considered the warning given by the officers *Page 468 
to appellant at the time the confession was made and think the matters inserted, which are claimed by appellant to have rendered the warning insufficient, — are of no materiality. The fact that he was warned that if he made a statement it could be used against him on his "final trial," puts into the warning nothing which would make it fall short of the requirement of the law. Neither would the insertion of the words "guilt and innocence" in that part of the warning which tells him that if he makes any statement concerning his "guilt or innocence" of the offense of which he was charged. The authorities cited by appellant refer to material variances between the warning given and that required by statute. The facts in this case do not measure up to those in the cases referred to.
Special charge No. 5 asked by appellant was without any support in the testimony, and its refusal was not error. Appellant affirmed in his confession that he placed the intoxicating liquor in the car in which he was riding at the time of the arrest, and that he broke the containers when he saw the officers coming. Special charges Nos. 4 and 5 sought to have the jury told that it was not a violation of the law for a person to ride in an automobile in which whiskey was being transported, if he took no part in the transportation thereof nor gave aid or encouragement thereto. As above observed, the charges are not supported by the facts, and this court has never held it error to refuse a charge unless called for by the testimony.
Believing the case was correctly decided in our original opinion, the motion for rehearing will be overruled.
Overruled.